PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103

oOo ~~ DD

\o

10
1]
12
13
14
15
16
l7
18
19
20
21
22
23
24
2
26
ai
28

 

PLOT OME BESIIFHWYEE Document 49 Filed 06/29/20 Page 1of7 Page ID #:3149

NANCY P. DOUMANIAN, ESQ., SBN: 168925
DOUMANIAN & ASSOCIATES a
837 South Fair Oaks Avenue, Suite 200
Pasadena, California 91105

Telephone (626) 795-5802

Facsimile (626) 795-5832

Email: nancy@nancylaw.com

  

FILED
US. DISTRICT CouRT

 
    
  

Attorneys for Defendant, BY

WEST COVINA UNIFIED SCHOOL DISTRICT, a pub
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
D.C., a minor, by and through his CASE NO. 2:19-cv-07363JF W(Ex)
guardian ad litem, Olivia Chambers, wane to the Honorable John F.
alter
Plaintiff,
Percent ORDER ON
V. TIPULATION REGARDING
; PLAINTIFF'S SCHOOL AND
Canyon View School, et al., MEDICAL RECORDS
Defendants. Trial Date: November 3, 2020
Complaint filed: August 12, 2019

 

 

Pursuant to the parties’ stipulation and protective order regarding discovery
and disclosure of plaintiff's medical and school records in this lawsuit, and having
considered this stipulation, and good cause appearing therefor, the Court orders as
follows:

1. The plaintiff filed a Civil Lawsuit alleging causes of action for (1)
Violation of Section 503 of the Rehabilitation Act of 1973; (2) Violation of the
Americans with Disabilities Act; (3) Violation of the Civil Right Act under 42
USC 1983; (4) Violation of the Individuals with Disabilities Act (IDEA); (5)
Violation of the Unruh Civil Rights Act under California Civil Code 51; (6) Breach
of Duty to Protect under California Education Code 44808; (7)

Negligent/Intentional Infliction of Emotional Distress;
sis
[PROPOSED[ ORDER ON STIPULATION

 

 

 
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103

CESSES AS2MG0F6E63EGMWEE Document 49 Filed 06/29/20 Page 2o0f7 Page ID #:315

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Zs That given the plaintiff is a minor and student enrolled in Special
Education with the West Covina Unified School District who alleges
various incidents and events in this lawsuit which put the plaintiff's school
performance and medical records at issue, discovery related to

plaintiff's medical and school records is reasonable and proper;

3, The Court accepts this Stipulation of Counsel that the parties may
have access to and engage in discovery of plaintiff's medical and
school records pursuant to the terms of the Stipulated Protective
Order agreed upon between Counsel, a copy of which is attached hereto as Exhibit

A”?
.

IT IS SO ORDERED.

Dated: Jrwe 27 202.0 _LAZE

Honorable Charles F. Eick
U.S. District Court Central District
of California

 

= De

 

 

 

[PROPOSED[ ORDER ON STIPULATION

 
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’T. CODE §6103

Caeser? Deve EES3IIAWEE Tocumeent44e Filed 06/29/20 Page 3 of 73 AeagelibH2aG2

 

 

NANCY P. DOUMANIAN, ESQ., SBN: 168925
DOUMANIAN & ASSOCIATES

837 South Fair Oaks Avenue, Suite 200
Pasadena, California 91105

Telephone (626) 795-5802

Facsimile (626) 795-5832

Email: nancy@nancylaw.com

Attorneys for Defendant,
WEST COVINA UNIFIED SCHOOL DISTRICT, a public entity

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

D.C., a minor, by and through his CASE NO. 2:19-cv-07363JFW(Ex)
guardian ad litem, Olivia Chambers, Wane. to the Honorable John F.
alter
Plaintiff,
STIPULATION FOR ISSUANCE
V. OF PROTECTIVE ORDER
REGARDING DISCOVERY AND
Canyon View School, et al., SCHOOL AND MEDICAL
INFORMATION OF MINOR
Defendants. PLAINTIFF; [PROPOSED] ORDER
Pre-Trial Date: October 16, 2020
Trial Date: November 3, 2020

 

 

The parties, through their respective counsel, Plaintiff, D.C., by Kathleen M.
Loyer, Esq., Defendant West Covina Unified School District by Nancy P.
Doumanian, Esq., and Defendant McKinley Children’s Center, Inc., Courtney L.
Hylton, Esq., having met and conferred and hereby stipulate as follows pursuant to
Civil L.R. 40-1;

//
//
// .
AN aN
//
-l-

STIPULATION FOR PROTECTIVE ORDER REGARDING
DISCOVERY AND MEDICAL INFORMATION RE MINOR PLAINTIFF; [PROPOSED] ORDER

 

 
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’T. CODE §6103

Céss@ AI MaAO0IEBISGWAEE Document 49 Filed 06/29/20 Page 4of7 Page ID #:317 3

11
12
13
14
15
16
i?
18
19
20
21
2
23
24
25

27
28

 

 

Whereas, the parties are in agreement that because this lawsuit involves a
minor with allegations of sexual abuse and will include discovery of school
records, as well as medical and mental health care records which are relevant to
damages alleged by the plaintiff and thus it is necessary to enter this protective
order.

SCHOOL RECORDS

Whereas, the plaintiff remains enrolled within the West Covina Unified
School District which maintains school records, a cumulative school file, IEP
records, and all other related school records referring or relating to the plaintiff;

Whereas, the parties agree that all discovery of school records in the custody
of West Covina Unified School District relating to the Minor, Plaintiff D.C., a
minor, by and through his guardian ad litem, Olivia Chambers, will be maintained
as confidential for all purposes other than for the litigation of this lawsuit and can
be shared by counsel with their respective clients, and with their respective
employees, and with their respective experts;

Whereas the parties agree that there will be no requirement to file the school
records under seal, the only requirement would be that the name of Plaintiff will be
redacted and all records will be bate stamped in numerical order with reference to
"SUBJECT TO PROTECTIVE ORDER”;

Whereas, the parties agree that no school records or other information
relating to the school records of Minor, Plaintiff D.C., a minor, by and through his
guardian ad litem, Olivia Chambers, will be disclosed to any person or entity
outside of this litigation, other than as may be required by the School District in
regards to the special education needs of the plaintiff, his family and the School
District;

//
//

aD

 

STIPULATION FOR PROTECTIVE ORDER REGARDING
DISCOVERY AND MEDICAL INFORMATION RE MINOR PLAINTIFF; [PROPOSED] ORDER

 
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’T. CODE §6103

Classe? 29:0V00 28623 FRWEE Document 49 Filed 06/29/20 Page 5of7 Page ID #:3184

N

 

 

Whereas, the parties agree that when there is a final resolution of this lawsuit
all the school records of Minor, Plaintiff D.C., a minor, by and through his

guardian ad litem, Olivia Chambers will be destroyed.

MEDICAL & MENTAL HEALTH CARE RECORDS

Whereas, the plaintiff has and is under the care of various medical providers
and mental health care providers (hereinafter collectively referred to as “medical
records”). Said records will be the basis of discovery requests, records subpoenas,
and depositions;

Whereas, the parties agree that all discovery of medical records in the
custody of West Covina Unified School District relating to the Minor, Plaintiff
D.C., a minor, by and through his guardian ad litem, Olivia Chambers, will be
maintained as confidential for all purposes other than for the litigation of this
lawsuit and can be shared by counsel with their respective clients, and with their
respective employees, and with their respective experts;

Whereas the parties agree that there will be no requirement to file the
medical records under seal, the only requirement would be that the name of
Plaintiff will be redacted and all records will be bate stamped in numerical order
with reference to "SUBJECT TO PROTECTIVE ORDER”;

Whereas, the parties agree that no medical records or other information
relating to the medical records of Minor, Plaintiff D.C -. aminor, by and through
his guardian ad litem, Olivia Chambers, will be disclosed to any person or entity
outside of this litigation, other than as may be required by the School District in
regards to the special education needs of the plaintiff, his family and the School
District;

Whereas, the parties agree that when there is a final resolution of this lawsuit
all the medical records or other documentation relating to the medical condition of

Fw

STIPULATION FOR PROTECTIVE ORDER REGARDING
DISCOVERY AND MEDICAL INFORMATION RE MINOR PLAINTIFF; [PROPOSED] ORDER

 

 
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’T. CODE §6103

Céss@ 2:9O>n,C0Z682FAEE Document 49 Filed 06/29/20 Page 6of7 Page ID #:319

N

10
11
{2
13
14
15
16
17
18
19
20
Zl
22

24
25
26
21

 

 

Minor, Plaintiff D.C., a minor, by and through his guardian ad litem, Olivia

Chambers will be destroyed.

IT IS SO STIPULATED:

DATED: 6/19/2020

DATED: 6/19/2020

DATED: 6/19/2020

-4-

/s/

 

KATHLEEN M. LOYER, ESQ.
Attorney for Plaintiff, DC, a minor

/s/

 

' NANCY P. DOUMANIAN, ESQ.

Attorneys for Defendant, WEST
COVINA UNIFIED SCHOOL
DISTRICT, a public entity

/s/

 

COURTNEY HYLTON, Attorneys for
Defendant McKinley Children’s Center

 

STIPULATION FOR PROTECTIVE ORDER REGARDING
DISCOVERY AND MEDICAL INFORMATION RE MINOR PLAINTIFF; [PROPOSED] ORDER

 
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’T. CODE §6103

Caase?

 

mH NY DB Nn #&

\o

10
11
12
13
14
15
16

17/0

18
19

21 O9covOT SBG3IFWVE Document 49 Filed 06/29/20 Page 7 of 7 Page ID #:320

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I, the undersigned, am employed in the County of Los Angeles, Stateof =
California. | am over the age of eighteen (18) years and not a party to the within
action. My business address is 837 South Fair Oaks Avenue, Suite 200,
Pasadena, California 91105.

On 6/19/2020, I served the foregoing document, described as STIPULATION
FOR PROTECTIVE ORDER REGARDING DISCOVERY AND
[PROPOSED] ORDER in this action by:

[] and by placing [_] the original of the document x] true copies of the document in
separate sealed envelopes to the following addresses:

Kathleen M. Loyer, Esq. Courtney L. Hylton, Esq.

Law Offices of Kathleen Loyer LYNBERG & WATKINS

946 Calle Amanecer, Suite E A Professional Corporation

San Clemente, California 92673 1100 Town & Country Road, Suite #1450

Telephone: (949) 369-1082 Orange, California 92868

Facsimile: (949) 366-6838

kmloyer@education-law.com (714) 937-1010 Telephone

(714) 937-1003 Facsimile
chylton@lynberg.com

cmacmurtrie@lynberg.com

[] BY MAIL: As follows: I am "readily familiar" with the firm's practice of
collection and processing correspondence for mailing. Under that practice, I
deposited such envelope in the mail at Orange, California.

x BY ELECTRONIC MAIL: I caused all of the pages of the above-entitled
vie to be sent to the recipient(s) noted at the respective email address(es)
indicated.

BY FACSIMILE: I caused all of the pages of the above-entitled document
to be sent to the recipient(s) noted via facsimile at the respective telephone
numbers indicated above.

[] VIA ELECTRONIC MAIL (CM/ECF) - all parties listed above have been
served via electronic mail through the court's CM/ECF system, which
automatically generates a Notice of Electronic Filing (NEF) allowing registered

 

 

20)le-filers to retrieve the document.
41 Ud BY FEDERAL EXPRESS/OVERNIGHT MAIL: I caused the above-
escribed document to be served on the interested parties noted as follows by
92| [Federal Express/Overnight Mail.
23
I served the documents by the means described above on 6/19/2020.
4) declare under penalty of perjury under the laws of the United States of America
45 ||that the foregoing is true and correct.
Janis Lopez /s/ Janis Lopez
26 (Type or Print Name) (Signature of Declarant)
27
28
-5-

 

 

STIPULATION FOR PROTECTIVE ORDER REGARDING

 

DISCOVERY AND MEDICAL INFORMATION RE MINOR PLAINTIFF; [PROPOSED] ORDER

 
